Exhibit 10.1

RESTORATION HARDWARE, INC.

CHANGE IN CONTROL SEVERANCE PLAN

Section 1. Purpose. The purpose of the Plan is to insure stability within the
Company, during a period of uncertainty resulting from the possibility of a
Change in Control of the Company, by providing incentives for certain designated
employees to remain in the employ of the Company. The Plan is intended to
satisfy the requirements of Section 409A with respect to amounts subject
thereto.

Capitalized words not otherwise defined in the text of this Plan have the
meanings set forth in Section 2 below.

Section 2. Definitions. For purposes of the Plan, the following terms shall have
the meanings set forth below:

(a) “Benefit Continuation Period” shall mean, with respect to an Eligible
Employee, the period equal to the aggregate number of months of Salary that the
Eligible Employee is entitled to receive as Severance under Section 4.

(b) “Board” shall mean the Company’s Board of Directors, as constituted from
time to time.

(c) “Cause” shall mean an Eligible Employee’s (i) conviction of, or plea of no
contest to, a felony or other crime involving moral turpitude or dishonesty;
(ii) participation in a fraud or willful act of dishonesty against the Company
that adversely affects the Company; (iii) willful breach of the Company’s
policies determined consistent with the Company’s historical administration of
such policies; (iv) causing intentional damage to the Company’s property or
business; (v) habitual conduct that constitutes gross insubordination; or
(vi) habitual neglect of his or her duties with the Company.

(d) “Change in Control” shall mean, and shall be deemed to have occurred upon,
the first to occur of any of the following events:

(i) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Business Combination”), in each case with
respect to which the stockholders of the Company immediately prior to such
transaction do not, immediately after such transaction, own directly or
indirectly more than 50% of the combined voting power of the Company or other
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the voting securities of the Company; or

(ii) the sale, transfer or other disposition of all or substantially all of the
Company’s assets, or the consummation of a plan of complete liquidation or
dissolution of the Company; provided, however, that in no event shall any
acquisition by the Company or any of its affiliates or subsidiaries, or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries constitute a Change in Control.



--------------------------------------------------------------------------------

(e) “Change in Control Date” shall mean the date on which a Change in Control is
consummated.

(f) “Claimant” shall have the meaning set forth in Section 11.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
applicable rulings and regulations promulgated thereunder.

(h) “Committee” shall mean the committee, consisting of at least two
(2) officers or employees of the Company, designated from time to time by the
Board to administer the Plan.

(i) “Company” shall mean Restoration Hardware, Inc., a Delaware corporation, and
any successor thereto.

(j) “Date of Termination” shall mean, with respect to an Eligible Employee, the
date on which such Eligible Employee incurs a Separation from Service.

(k) “Delayed Payment Amount” shall have the meaning set forth in Section 5(b).

(l) “Disabled” shall mean, with respect to an Eligible Employee, the time such
Eligible Employee becomes eligible for disability benefits under any long-term
disability plan sponsored by the Company or an affiliate of the Company for the
benefit of an Eligible Employee.

(m) “Effective Date” shall mean November 7, 2007.

(n) “Eligible Employee” shall have the meaning set forth in Section 3.

(o) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any applicable rulings and regulations
promulgated thereunder.

(p) “Field Operations Personnel” shall mean an Eligible Employee (other than an
Eligible Employee with a title of District Manager, Regional Director, HDL
Regional Manager, DC General Manager or any other Eligible Employee with the
title of Director or higher (“Excepted Employees”)) whose place of Company
employment is a store, a distribution center or a call center. For the avoidance
of doubt, “Excepted Employees” who are otherwise Eligible Employees shall be
treated the same as other Eligible Employees under the Plan.

(q) “Good Reason” shall mean the termination of employment by an Eligible
Employee because of any of the following events (unless the Eligible Employee
has consented in writing to such event): (i) a 15% or greater reduction by the
Company, in (x) his or her annual base pay as in effect immediately prior to the
Change in Control Date; or (y) 12 times his or her average monthly Salary, or as
same may be increased from time to time thereafter (except for across-the-board
reductions implemented with respect to all employees of the Company and the
employees of any then affiliated operating entities in connection with adverse
economic

 

2



--------------------------------------------------------------------------------

circumstances); or (ii) the Company requiring the Eligible Employee to relocate
from the office of the Company where an Eligible Employee is principally
employed immediately prior to the Change in Control Date to a location that is
more than 50 miles from such office of the Company (except for required travel
on the Company’s business to an extent substantially consistent with such
Eligible Employee’s customary business travel obligations in the ordinary course
of business prior to the Change in Control Date).

(r) “Performance-Related Termination” shall mean the Company’s termination of an
Eligible Employee’s employment through the “progressive discipline” process for
poor performance.

(s) “Plan” shall mean this Restoration Hardware, Inc. Change in Control
Severance Plan, as amended from time to time.

(t) “Plan Administrator” shall mean the Committee or the person(s) designated by
the Committee in accordance with Section 7.

(u) “Potential Change in Control” shall mean the earliest to occur of (a) the
execution of an agreement or letter of intent, the consummation of the
transaction contemplated therein would result in a Change in Control, or (b) the
approval by the Board of a transaction or series of transactions, the
consummation of which would result in a Change in Control; provided, that no
such event shall be a “Potential Change in Control” unless (i) in the case of
any agreement or letter of intent described in clause (a), the transaction
described therein is subsequently consummated by the Company and the other party
or parties to such agreement or letter of intent and thereupon constitutes a
“Change in Control”, or (ii) in the case of any Board-approved transaction
described in clause (b), the transaction so approved is subsequently consummated
and thereupon constitutes a “Change in Control.”

(v) “Potential Change in Control Date” shall mean the date on which a Potential
Change in Control occurs.

(w) “Protection Period” shall mean the period commencing on the Change in
Control Date and ending on the first anniversary of the Change in Control Date.

(x) “Salary” shall mean, as to a full-time Eligible Employee, the higher of
(a) an Eligible Employee’s annual base salary or hourly wages on an annualized
basis based on a normal basic work schedule immediately prior to; or (b) 12
times an Eligible Employee’s average monthly salary during the six (6) month
period, excluding any month(s) during which he or she worked less than a normal
schedule, immediately prior to: (i) such Eligible Employee’s Date of
Termination, or (ii) the Change in Control Date. As to a part-time Eligible
Employee, “Salary” shall be reduced on a pro-rata basis to reflect the Eligible
Employee’s part-time status.

(y) “Section 409A” shall mean Section 409A of the Code and the applicable
rulings and regulations promulgated thereunder.

(z) “Section 409A Compliance” shall have the meaning set forth in Section 14(i).

 

3



--------------------------------------------------------------------------------

(aa) “Separation from Service” shall mean a “separation from service” from the
Company as defined in the applicable Treasury regulations for purposes of
Section 409A.

(bb) “Service” shall mean employment with the Company, including prior
employment with any predecessor employer that was acquired by or merged into the
Company. Service for purposes of calculating Severance shall be measured as of
an Eligible Employee’s Date of Termination.

(cc) “Severance” shall have the meaning set forth in Section 4(a).

(dd) “Specified Employee” shall mean a specified employee within the meaning of
Section 409A(a)(2)(b)(i) of the Code.

(ee) “Statutory Severance Amount” shall have the meaning set forth in
Section 4(b).

(ff) “Tax Authority” shall mean Internal Revenue Service, a court of competent
jurisdiction, or such other duly empowered governmental body or agency.

(gg) “Without Cause” shall mean, with respect to an Eligible Employee, any
termination by the Company of such Eligible Employee’s employment other than for
Cause, a Performance-Related Termination, death or as a result of being
Disabled.

Section 3. Eligibility. An employee of the Company (other than a seasonal or
temporary employee and not including any individual classified as a consultant
or contractor) is eligible to participate in the Plan (an “Eligible Employee”)
if such employee has been designated by the Committee in writing in the form of
Exhibit A, as it may be updated from time to time by the Committee, as eligible
to participate, and such employee remains an employee of the Company on the
Change in Control Date. If following a Change in Control an Eligible Employee
voluntarily retires or resigns without Good Reason, is terminated by the Company
for Cause or in a Performance-Related Termination, dies or becomes Disabled,
such individual shall no longer be eligible to participate in the Plan and shall
forfeit any right to receive Severance or other benefits hereunder.

Section 4. Severance.

(a) Other than as provided in the following sentence, an Eligible Employee who
incurs a Separation from Service Without Cause or who resigns for Good Reason
during the Protection Period, shall be entitled to receive severance
(“Severance”) in an amount equal to a number of weeks of Salary based on the
Eligible Employee’s title immediately prior to the Change in Control, as
indicated on Exhibit B. Notwithstanding the prior sentence, Field Operations
Personnel who are Eligible Employees shall be entitled to receive Severance in
an amount equal to a number of weeks of Salary based on the Eligible Employee’s
title immediately prior to the Change in Control, as indicated on Exhibit B,
only if they incur a Separation from Service Without Cause in connection with
the closure of their place of work during the Protection Period.

 

4



--------------------------------------------------------------------------------

(b) Statutory Severance Offset. Notwithstanding anything in the Plan to the
contrary, in the event an Eligible Employee is entitled to receive severance,
redundancy or other similar types of payments or benefits under local law
(“Statutory Severance Amount”), the Company shall reduce the amount of Severance
to which the Eligible Employee is entitled under the Plan by the Eligible
Employee’s Statutory Severance Amount; provided, however, that in no event shall
the amount of Severance to which the Eligible Employee is entitled under the
Plan pursuant to this Section 4(b) be less than zero.

(c) Release. Eligibility for Severance is expressly conditioned on the Eligible
Employee’s (i) execution (and non-revocation) of a release in the form then in
use by the Company (“Release”); and (ii) compliance with all the terms and
conditions of such Release. If the Plan Administrator determines, using its
reasonable good faith judgment, that the Eligible Employee has not fully
complied with any of the terms of the Release, the Plan Administrator may deny
Severance not yet in pay status or discontinue the payment of any Severance then
being paid or provided and may require an Eligible Employee to repay any
Severance already received. If the Committee notifies an Eligible Employee that
repayment of all or any portion of the Severance already received is required,
such amounts shall be repaid within thirty (30) calendar days of the date the
written notice is sent. Any remedy under this Section 4(c) shall be in addition
to, and not in place of, any other remedy, including injunctive relief, that the
Company may have.

(d) Section 280G. If any Severance or other payments payable to an Eligible
Employee are or would be subject to the excise tax under Section 4999 of the
Code, the Company shall reduce the aggregate amount of such payments such that
the present value thereof (as determined under the Code and the applicable
regulations) is equal to 2.99 times such Eligible Employee’s “base amount” as
defined in Section 280G(b)(3) of the Code. The determinations made with respect
to this Section 4(d) shall be made by a certified public accounting firm
designated and paid for by the Company.

Section 5. Timing of Payment of Severance.

(a) General. Any Severance payable to an Eligible Employee hereunder shall be
paid over the Benefit Protection Period in accordance with the Company’s normal
payroll practices and procedures, unless otherwise required by law.

(b) Section 409A Compliance. Notwithstanding anything in the Plan to the
contrary, if at the time of the Eligible Employee’s Date of Termination, the
Eligible Employee is a Specified Employee, then, solely to the extent necessary
for Section 409A Compliance, any amounts payable to the Eligible Employee
pursuant to Section 4 that exceed the limit specified in §1.409A-1(b)(9)(iii)(A)
of the Treasury regulations under Section 409A during the period beginning on
the Eligible Employee’s Date of Termination and ending on the six (6) month
anniversary of such date (the “Delayed Payment Amount”) shall be delayed and not
paid to the Eligible Employee until the first business day following such
sixth-month anniversary date, at which time such delayed amounts shall be paid
to the Eligible Employee in a single lump sum on the next regular payroll date
following such anniversary but in no event later than 30 days following such
date.

 

5



--------------------------------------------------------------------------------

Section 6. Benefit Continuation.

An Eligible Employee (a) who incurs a Separation from Service Without Cause or
who resigns for Good Reason during the Protection Period, and (b) who
immediately prior to a Change in Control has a title of Senior Vice President,
Vice President, Senior Director or Director shall be entitled to receive Company
payment of all costs incurred in procuring health and/or dental care coverage on
behalf of him or herself, and his or her eligible dependents, under the terms of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and
Section 4980B of the Code (“COBRA”) during the Benefit Continuation Period;
provided, however, that any COBRA-related payments on behalf of an Eligible
Employee hereunder shall be eliminated to the extent that the Eligible Employee
becomes covered under group health and dental care plans providing substantially
comparable benefits to those provided to similarly situated active employees of
the Company following such Eligible Employee’s Separation from Service Without
Cause or resignation for Good Reason during the Protection Period. An Eligible
Employee is required to notify the Company immediately if the Eligible Employee
obtains group medical and dental care plan coverage from a subsequent employer.

Section 7. Administration.

(a) The Plan shall be interpreted, administered and operated by the Committee,
which shall have complete authority, in its sole and exclusive discretion
subject to the express provisions of the Plan, to determine who shall be
eligible for Severance, to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other legal and
factual determinations necessary or advisable for the administration of the
Plan.

(b) All questions of any nature whatsoever arising in connection with the
interpretation of the Plan or its administration or operation shall be submitted
to and settled and determined by the Committee in an equitable and fair manner
in accordance with the procedure for claims and appeals described in Section 11.
Any such settlement and determination shall be final and conclusive, and shall
bind and may be relied upon by the Company, each of the Eligible Employees and
all other parties in interest.

(c) The Committee may delegate any of its duties hereunder to such person or
persons from time to time as it may designate.

(d) The Committee is empowered, on behalf of the Plan, to engage accountants,
legal counsel and such other personnel as it deems necessary or advisable to
assist it in the performance of its duties under the Plan. The functions of any
such persons engaged by the Committee shall be limited to the specified services
and duties for which they are engaged, and such persons shall have no other
duties, obligations or responsibilities under the Plan. Such persons shall
exercise no discretionary authority or control respecting the management of the
Plan. All reasonable expenses thereof shall be borne by the Company.

Section 8. Effect of Subsequent Corporate Transactions. No Severance or other
benefits shall be payable under the Plan solely because an Eligible Employee
incurs a Separation from Service as a direct result of a sale of a subsidiary,
division or other operating assets of the

 

6



--------------------------------------------------------------------------------

Company, provided the purchaser thereof is contractually obligated to maintain
for the balance of the Protection Period a severance plan that provides
Severance and outplacement assistance to such Eligible Employee on terms that
are no less favorable than those set forth in the Plan.

Section 9. Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

Section 10. Severability. If any provision of the Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

Section 11. Claims Procedure.

(a) General. In the event that an Eligible Employee believes he or she is not
receiving benefits to which he or she is entitled under the Plan, such Eligible
Employee or his or her authorized representative (hereinafter called the
“Claimant”) may make a claim for benefits in the manner hereinafter provided.

(b) Claims. All claims for benefits under the Plan shall be made in writing and
shall be signed by the Claimant. Claims shall be submitted to the Plan
Administrator. If the Claimant does not furnish sufficient information with the
claim for the Plan Administrator to determine the validity of the claim, the
Plan Administrator shall indicate to the Claimant any additional information
which is necessary for the Plan Administrator to determine the validity of the
claim.

(c) Review of Claims. Each claim hereunder shall be acted on and approved or
disapproved by the Plan Administrator within 90 days following the receipt by
the Plan Administrator of the information necessary to process the claim. If
special circumstances require an extension of the time needed to process the
claim, this 90-day period may be extended to 180 days after the claim is
received. The Claimant shall be notified before the end of the original period
if an extension is necessary, the reason for the extension and the date by which
it is expected that a decision will be made. In the event the Plan Administrator
denies a claim for benefits, in whole or in part, the Plan Administrator shall
notify the Claimant in writing of the denial of the claim and notify the
Claimant of his right to a review of the Plan Administrator’s decision by the
Committee. Such notice by the Plan Administrator shall also set forth, in a
manner calculated to be understood by the Claimant, the specific reason for such
denial, the specific provisions of the Plan on which the denial is based, and a
description of any additional material or information necessary to perfect the
claim with an explanation of the Plan’s appeals procedure as set forth in this
Section 11.

(d) Appeals. Any applicant whose claim for benefits is denied in whole or in
part may appeal to the Committee for a review of the decision by the Plan
Administrator. Such appeal must be made within 60 days after the applicant has
received actual or constructive notice of the denial as provided above. An
appeal must be submitted in writing within such period and must:

(i) request a review by the Committee of the claim for benefits under the Plan;

 

7



--------------------------------------------------------------------------------

(ii) set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

(iii) set forth any issues or comments which the Claimant deems pertinent to the
appeal.

(e) Review of Appeals. The Committee shall act upon each appeal within 60 days
after receipt thereof unless special circumstances require an extension of the
time for processing, in which case a decision shall be rendered by the Committee
as soon as possible but not later than 120 days after the appeal is received by
it. If such an extension of time for processing is required because of special
circumstances, written notice of the extension shall be furnished prior to the
commencement of the extension describing the reasons an extension is needed and
the date when the determination will be made. The Committee may require the
Claimant to submit such additional facts, documents or other evidence as the
Committee in its discretion deems necessary or advisable in making its review.
The Claimant shall be given the opportunity to review pertinent documents or
materials upon submission of a written request to the Committee, provided that
the Committee finds the requested documents or materials are pertinent to the
appeal.

(f) Final Decisions. On the basis of its review, the Committee shall make an
independent determination of the Eligible Employee’s eligibility for benefits
under the Plan. The decision of the Committee on any appeal of a claim for
benefits shall be final and conclusive upon all parties thereto.

(g) Denial of Appeals. In the event the Committee denies an appeal in whole or
in part, it shall give written notice of the decision to the Claimant, which
notice shall set forth, in a manner calculated to be understood by the Claimant,
the specific reasons for such denial and which shall make specific reference to
the pertinent provisions of the Plan on which the Committee’s decision is based.

(h) Statute of Limitations. A Claimant wishing to seek judicial review of an
adverse benefit determination under the Plan, whether in whole or in part, must
file any suit or legal action, including, without limitation, a civil action
under Section 502(a) of ERISA, within three (3) years of the date the final
decision on the adverse benefit determination on review is issued or should have
been issued under Section 11(f) or lose any rights to bring such an action. If
any such judicial proceeding is undertaken, the evidence presented shall be
strictly limited to the evidence timely presented to the Committee.
Notwithstanding anything in the Plan to the contrary, a Claimant must exhaust
all administrative remedies available to such Claimant under the Plan before
such Claimant may seek judicial review pursuant to Section 502(a) of ERISA.

Section 12. Correspondence with Committee. All notices or other communications
to the Committee shall be in writing and shall be given by hand delivery, or by
registered or certified mail addressed as follows:

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California 94925

Attention: SVP, Human Resources

 

8



--------------------------------------------------------------------------------

Section 13. Agent for Service of Process. The Company’s Senior Vice President of
Human Resources shall be the designated agent of the Plan for service of
process.

Section 14. Miscellaneous.

(a) ERISA Plan. It is the intent of the Company that the Plan constitute an
“employee welfare benefit plan” within the meaning of Section 3(1) of ERISA, and
comply with the applicable requirements of ERISA.

(b) Funding. The Plan shall not be funded through any trust, insurance contract
or other funding vehicle. All payments under the Plan shall be made from the
general assets of the Company. No Eligible Employee who becomes eligible to
receive Severance under the Plan shall have a claim against any specific assets
of the Company, and such Eligible Employee shall only be a general unsecured
creditor of the Company.

(c) No Implied Employment Contract. The Plan shall not be deemed to give any
person (whether or not an Eligible Employee) any right to be retained in the
employ of the Company, nor any right to interfere with the right of the Company
to discharge any employee (whether or not an Eligible Employee) at any time and
for any reason, which right is hereby reserved.

(d) Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of any Eligible Employee under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under the Plan to an Eligible Employee
who is unable to care for his affairs, payment may be made directly to his legal
guardian or personal representative.

(e) Withholding. The Company shall withhold any applicable federal, state or
local income and employment taxes from any payments made under the Plan.

(f) Prior Agreements and Understandings. As of the Effective Date, the Plan
shall not supersede and replace any written or oral plan, agreement and
understanding concerning an Eligible Employee’s right to receive severance or
similar payments from the Company. Notwithstanding the foregoing, Severance and
other benefits under the Plan shall be reduced to the extent they would be
duplicative of payments or benefits under other plans, agreements or
understandings, and Severance and other benefits shall only be paid under this
Plan to the extent they exceed amounts provided under such other plan, agreement
or understanding.

(g) Reductions to Severance. To the extent permitted by law, unless the
Committee determines otherwise in its sole discretion, an Eligible Employee’s
Severance will be reduced by the amount of any salary or wage continuation,
severance, termination or similar

 

9



--------------------------------------------------------------------------------

payments, or any payments in lieu of required notice of termination, that the
Company becomes required to make to such Eligible Employee under any applicable
federal, state or local law (including, without limitation, the Federal Worker
Adjustment and Retraining Notification Act) or under any agreement, written or
oral, with such Eligible Employee.

(h) Amendment and Termination. Prior to a Change in Control, the Company may
amend or terminate the Plan at any time and for any reason; provided, that such
amendment or termination shall be effective only if the amendment or termination
occurs prior to a Potential Change in Control Date. Following the Change in
Control Date or Potential Change in Control Date, the Plan shall not be
terminated and shall not be amended to reduce any benefit or to make any
condition more restrictive as it applies to any Eligible Employee for a period
ending on the later to occur of: (i) the first anniversary of the Change in
Control Date, and (ii) the date that all benefits due to each Eligible Employee
under the Plan have been paid. Unless previously terminated pursuant to this
Section 14(h), within the 90-day period immediately prior to the third
anniversary of the Effective Date, the Board shall reconsider the terms of this
Plan in light of then-current market practices.

(i) Section 409A. The Plan is intended to satisfy the requirements of
Section 409A with respect to amounts subject thereto, and shall be interpreted
and administered consistent with such intent. If, in the good faith judgment of
the Committee, any provision of the Plan could cause any person to be subject to
adverse or unintended tax consequences under Section 409A, such provision shall
be modified by the Committee in its sole discretion to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the requirements of Section 409A (“Section 409A Compliance”), and,
notwithstanding any provision herein to the contrary, the Committee shall have
broad authority to amend or to modify the Plan, without advance notice to or
consent by any person, to the extent necessary or desirable to ensure
Section 409A Compliance. Any determination by the Committee under this
Section 14(i) shall be final, conclusive and binding on all persons.

 

10



--------------------------------------------------------------------------------

ADMINISTRATION AND ERISA INFORMATION

Administrative Facts

The following are administrative facts regarding the Plan and are provided to
you in accordance with the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

 

Name of Plan:    Restoration Hardware, Inc. Change in Control Severance Plan   
Name and Address of Plan Sponsor:   

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California 94925

   Employer Identification Number:    68-0140361    Plan Number:    [    ]   
Type of Plan:    Welfare Benefit Plan    Type of Plan Administration:   
Self-Administered    Name and Address of Plan Administrator:   

Severance Plan Committee

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California 94925

Attn: SVP, Human Resources

   Claims Reviewer and business address:   

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, California 94925

Attn: SVP, Human Resources

   Agent for Service of Legal Process:    Restoration Hardware, Inc. – Senior
Vice President of Human resources    Effective Date:    November 7, 2007   

 

11



--------------------------------------------------------------------------------

Notice of Rights Under ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the office of the Plan Administrator, and at other
specified locations, such as worksites, all documents governing the Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration.

 

  •  

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) filed, if applicable, and an updated summary plan
description. The Plan Administrator may assess a reasonable charge for copies of
these documents.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants. No one,
including the Company or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining severance
benefits to which you are entitled under the Plan, or from exercising your
rights under ERISA.

Enforce Your Rights

If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps that you can take to enforce the above rights. For
instance, if you request a copy of the Plan documents or the latest annual
report (Form 5500 Series) from the Plan and do not receive them within 30 days,
you may file suit in a Federal court. In such a case, a court may require the
Plan Administrator to provide the requested materials and pay you up to $110 a
day until you receive them, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator. If you have a claim for
benefits that is denied or ignored, in whole or in part, you may file suit in a
state or Federal court.

If it should happen that Plan fiduciaries misuse the Plan’s money or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide which party will be responsible for paying court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.

 

12



--------------------------------------------------------------------------------

Assistance With Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. Additional information may
also be obtained from its Web Site at http://www.dol.gov/ebsa. You may also
obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

SEVERANCE PER SECTION 4(a)

 

•     Title

   Severance

•     SVP and above*

   52 weeks Salary

•     VP*

   26 weeks Salary

•     Senior Director*

   13 weeks Salary

•     Director*

   13 weeks Salary

•     Senior Manager*

   8 weeks Salary

•     Manager*

   8 weeks Salary

•     All Other Salaried Employees*

   4 weeks Salary

•     Hourly Employees

   2 weeks of Salary per year of employment (reduced pro-rata for part-time
employment)

--------------------------------------------------------------------------------

* Eligible Employees who are salaried are eligible for Severance that is the
greater of the stated number of weeks of Salary or one week of Salary for each
year of the Eligible Employee’s employment with the Company.

 

14